Case: 20-40835       Document: 00516159779            Page: 1      Date Filed: 01/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              January 10, 2022
                                     No. 20-40835
                                                                                Lyle W. Cayce
                                   Summary Calendar
                                                                                     Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Irvin Garces,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:19-CR-1205-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Irvin Garces appeals his 144-month sentence for conspiracy to possess
   with intent to distribute 500 grams or more of cocaine and interference with
   commerce through Hobbs Act robbery by unlawfully taking controlled
   substances and drug proceeds. Garces maintains that the district court erred


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40835       Document: 00516159779           Page: 2   Date Filed: 01/10/2022




                                      No. 20-40835


   in denying him a two-level reduction in his offense level under U.S.S.G.
   § 3B1.2(b) based on its finding that he was not a minor participant in the
   offense.
            We review the district court’s interpretation and application of the
   Guidelines de novo and its factual findings for clear error. See United States v.
   Fernandez, 770 F.3d 340, 342, 345 (5th Cir. 2014). Whether a defendant was
   a minor participant under § 3B1.2 is a factual determination that we review
   for clear error. United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir.
   2016). “A factual finding is not clearly erroneous if it is plausible in light of
   the record as a whole.” United States v. Zuniga, 720 F.3d 587, 590 (5th Cir.
   2013).
            The record supports the district court’s determination that Garces
   was not entitled to a reduction as a minor participant under § 3B1.2. This
   case involved Vallucos gang members and affiliates who conducted home
   invasions or carjackings to attempt to steal controlled substances or drug pro-
   ceeds from 2017 to 2019. Garces was a known affiliate of Vallucos’s who
   participated in two home invasions by acting as a lookout and driving the
   getaway car. The home invasions involved forcible entry, the use of firearms,
   verbal threats, and assaults of the victims.
            Garces also participated in the conspiracy’s drug trafficking by assist-
   ing in the sale of cocaine. His actions in both the home invasions and the
   cocaine distribution were important to the overall conspiracy. See United
   States v. Castro, 843 F.3d 608, 612–13 (5th Cir. 2016). Although this factor
   alone is insufficient to deny a mitigating-role adjustment, see id., his vital or
   critical role as a lookout and getaway driver in the home invasions weighs
   against affording him such relief, see United States v. Bello-Sanchez, 872 F.3d
   260, 265–66 (5th Cir. 2017). Garces was not entitled to a minor-role adjust-
   ment just because he did less than some other participants, see United States




                                           2
Case: 20-40835      Document: 00516159779           Page: 3   Date Filed: 01/10/2022




                                     No. 20-40835


   v. Anchundia-Espinoza, 897 F.3d 629, 634 (5th Cir. 2018), and he has not
   shown that he was substantially less culpable than the average participant, see
   Castro, 843 F.3d at 612–13. The district court’s finding that Garces was not
   entitled to a minor-role adjustment is plausible in view of the record as a
   whole and, therefore, is not clearly erroneous. See Gomez-Valle, 828 F.3d
   at 327; see also Zuniga, 720 F.3d at 590.
          AFFIRMED.




                                          3